Citation Nr: 1813679	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-17 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1995 to February 1996.   

This appeal is before the Board of Veterans' Appeals (Board) from a December 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of entitlement to service connection for a low back disability and right hip disability, to include as secondary to service-connected pes planus, have been raised by the record in a May 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a May 2014 statement, the Veteran asserts his right knee disability was secondary to his service-connected pes planus.  He explained that running with flat feet in service caused his knee problems.  Additionally, the Veteran's representative avers in the December 2017 appellant brief that the Veteran complained of right knee pain in service and his current right knee disability was directly related to service.   

Service treatment records in August 1995 reveal the Veteran complained of right knee pain, was diagnosed with subjective knee pain, and prescribed Motrin.  Post-service records reveal the Veteran complained of knee pain in May 2008.  He underwent a VA pension examination in November 2013.  He was diagnosed with right knee osteoarthritis, which was found to be a result of compensation with orthotics for his flat feet.  He was given a knee examination in December 2013, which diagnosed him with patellofemoral pain syndrome and noted x-rays did not reveal arthritis in the right knee.  The examination report included a December 2013 x-ray report.  The examiner then opined that the Veteran's right knee disability was not related to service because, among other things, he did not seek post service treatment, which is inadequate in light of the May 2008 medical record.  Based on the above, it is unclear what current right knee disability the Veteran has and whether it is related to service or to his service-connected pes planus.  Therefore, the Board finds a new VA examination is necessary to assess the Veteran's current right knee disability and whether it is related to service or to his service-connected pes planus.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate examiner in order to ascertain the current nature and etiology of his claimed right knee disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

The examiner is requested to offer the following opinions with full supporting rationale:

* Does the Veteran have a current right knee disability, and if so, what is the diagnosis? 

* Is it at least as likely as not (50 percent or better probability) that the Veteran's right knee disability either began during or was otherwise caused by his military service?  In so doing, the examiner should discuss the August 1995 service treatment record revealing the Veteran complained of right knee pain, was diagnosed with subjective knee pain, and prescribed Motrin. 

* Is it at least as likely as not (50 percent or better probability) that the Veteran's right knee disability was CAUSED by or AGGRAVATED by (made permanently worse) his service-connected pes planus?  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  

2.  After completing the above and any other development deemed necessary, readjudicate the remanded issue.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

